


Exhibit 10.1


EXECUTION VERSION


MYLAN INC.


AMENDMENT TO SEVERANCE PLAN


In accordance with a resolution duly adopted by the Board of Directors of Mylan
Inc., a Pennsylvania corporation (the “Company”), the transactions consummated
pursuant to the Business Transfer Agreement and Plan of Merger, dated as of or
following to the date hereof, by and among Abbott Laboratories, an Illinois
corporation, the Company and the other parties thereto, as such agreement may be
amended from time to time, shall not constitute a Change in Control for any
purpose of the Mylan Inc. Severance Plan, as amended as of August 2009 (the
“Plan”). All other provisions of the Plan, as amended by the foregoing, shall
remain in full force and effect notwithstanding the adoption of this amendment.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this amendment as of the date
indicated below.




MYLAN INC.,
by
 
/s/ Robert J. Coury
 
Name: Robert J. Coury
 
Title: Executive Chairman


 
Date: July 13, 2014































































[Signature Page to Severance Plan Amendment]




